SUMMARY ORDER
Haris Nikoeevic, through counsel, petitions for review of a BIA decision denying his motion to reconsider the denial of his appeal. We assume the parties’ familiarity with the underlying facts and procedural history.
This Court reviews the BIA’s denial of a motion to reopen or reconsider for abuse of discretion. See Kaur v. BIA, 413 F.3d 232, 233 (2d Cir.2005) (per curiam). An abuse of discretion may be found where the BIA’s decision “provides no rational explanation, inexplicably departs from established policies, is devoid of any reasoning, or contains only summary or conclusory statements; that is to say, where the Board has acted in an arbitrary or capricious manner.” Kaur, 413 F.3d at 233-34; Ke Zhen Zhao v. U.S. Dep’t of Justice, 265 F.3d 83, 93 (2d Cir.2001).
The BIA did not abuse its discretion in denying Nikoeevic’s motion to reconsider. In his motion, Nikoeevic merely repeated the same arguments regarding the IJ’s credibility determination that the BIA rejected in dismissing his appeal. See Jin Ming Liu v. Gonzales, 439 F.3d 109, 111 (2d Cir. Feb.21, 2006). Moreover, because Nikoeevic has not sufficiently argued in his petition to this Court that the BIA erred by affirming without opinion the IJ’s decision, he has waived any challenge to the BIA’s use of streamlining in this case. See Yueqing Zhang v. Gonzales, 426 F.3d 540, 542 n. 1 (2d Cir.2005).
For the foregoing reasons, the petition for review is DENIED. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).